     Case 4:20-cv-02078-MWB Document 135-1 Filed 11/16/20 Page 1 of 1




           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

                                  ORDER
     Upon consideration of the Motion of Defendants Centre County Board of

Elections and Delaware County Board of Elections to Dismiss the Amended

Complaint, the Court hereby orders that the Motion is GRANTED and Plaintiffs’

Amended Complaint is DISMISSED with prejudice.


                                   BY THE COURT:




                                   Hon. Matthew W. Brann, J.
